880 F.2d 242
OREGON NATURAL RESOURCES COUNCIL, Oregon Guides and PackersAssociation, Inc., Rogue Flyfishers, Inc., andRogue River Guides Association,Plaintiffs-Appellants,v.John O. MARSH, Jr., in his Official Capacity as Secretary ofthe United States Department of the Army, and Elvin R.Heiberg, III, in his Official Capacity as Chief of Engineersof the United States Department of the Army, Defendants-Appellees.
No. 86-3670.
United States Court of Appeals,Ninth Circuit.
July 24, 1989.

Before WALLACE, FERGUSON and NORRIS, Circuit Judges.

ORDER

1
The decision of the district court denying an injunction to stop construction by the Army Corps of Engineers of a dam on Elk Creek in southern Oregon was affirmed in part and reversed in part by this court, Judge Wallace concurring in part and dissenting in part.  Oregon Natural Resources Council v. Marsh, 832 F.2d 1489 (9th Cir.1987).


2
The Supreme Court, in Marsh v. Oregon Natural Resources Council, --- U.S. ----, 109 S. Ct. 1851, 104 L. Ed. 2d 377 (1989), reversed only in part the decision of this court regarding the material that must be set forth in an Environmental Impact Statement (EIS) prepared pursuant to the requirements of the National Environmental Policy Act (NEPA).  The other parts of this court's decision were neither challenged by the parties nor considered by the Supreme Court.


3
The decision of the district court is affirmed in part, reversed in part, and remanded for entry of appropriate relief consistent with the opinions of this court and the Supreme Court.


4
All applications for attorney fees are remanded to the district court for appropriate disposition.